                                          1   Robert C. Bowman, Jr., (SBN: 232388)
                                              LAW OFFICES OF BOWMAN & ASSOCIATES
                                          2   A Professional Law Corporation
                                              3230 Ramos Circle
                                          3   Sacramento, CA 95827
                                              T: (916) 923-2800
                                          4   F: (916) 923-2828
                                              E: robert@bowmanandassoc.com
                                          5
                                              Attorney for Plaintiff
                                          6   MARQUS POWE
                                          7   ANTHONY J. DECRISTOFORO SBN 166171
                                              anthony.decristoforo@ogletree.com
                                          8   PAUL M. SMITH, SBN 306644
                                              paul.smith@ogletree.com
                                          9   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                         10   Esquire Plaza
                                              1215 K Street 17th Floor500 Capitol Mall, 25th Floor
LAW OFFICE OF BOWMAN & ASSOCIATES, APC




                                         11   Sacramento, CA 95814
                                              Telephone:    916.840.3150
                                         12   Facsimile:    916.840.3159
         Sacramento, CA 95827
           3230 RAMOS CIRCLE




                                         13   Attorneys for Defendant DR PEPPER
                                              SNAPPLE GROUP, INC.
                                         14
                                                                          UNITED STATES DISTRICT COURT
                                         15
                                                                    FOR THE EASTERN DISTRICT OF CALIFORNIA
                                         16
                                                                             SACRAMENTO DIVISION
                                         17
                                         18   MARQUS POWE                               Case No.: 2:18-cv-01683-WBS-CKD

                                         19                  Plaintiff,                 JOINT NOTICE OF SETTLEMENT
                                                                                        OF ENTIRE ACTION AND
                                         20                  v.                         REQUEST TO DISMISS WITH
                                                                                        PREJUDICE
                                         21   DR. PEPPER SNAPPLE GROUP,
                                              INC. and DOES 1-20;                             Complaint Filed:
                                         22
                                                             Defendants
                                         23
                                         24
                                                     JOINT NOTICE OF SETTLEMENT OF CLAIMS AGAINST KRATOS
                                         25
                                              DEFENSE SOLUTIONSDR PEPPER SNAPPLE GROUP, INC.
                                         26
                                         27          TO THE HONORABLE WILLIAM B. SHUBB TO THE CLERK OF THE UNITED

                                         28   STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF CALIFORNIA, AND TO

                                                         PLAINTIFF’S NOTICE OF SETTLEMENT AND REQUEST TO DISMISS
                                                                        CASE #: 2:18-cv-01683-WBS-CKD                     1
                                          1   ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                          2          PLEASE TAKE NOTICE that Marques Powe (hereinafter “Powe” or “Plaintiff”) and
                                          3   Defendant Dr, Pepper, Snapple Group INcInc. (hereinafter “Dr Pepper” or “Defendant”) (the
                                          4   “Parties” collectively) have reached a confidential settlement of all claims.
                                          5
                                          6
                                                     Accordingly, IT IS HEREBY STIPULATED by and between the parties, by and through
                                          7
                                              their counsel of record, that pursuant to Fed. R. Civ. Proc. 41(A)(1), that the above referenced
                                          8
                                              action be, and is hereby, dismissed with prejudice, including all claims stated herein against all
                                          9
                                              parties, with each party to bear its own attorneys’ fees and costs.
                                         10
LAW OFFICE OF BOWMAN & ASSOCIATES, APC




                                         11
                                         12   DATE: 11/145/18                                       LLAW OFFICE OF BOWMAN &
         Sacramento, CA 95827
           3230 RAMOS CIRCLE




                                         13   ASSOC.
                                                                                            A Professional Corporation
                                         14
                                         15
                                         16                                                 By: __/s/___________________________
                                                                                                 Robert C. Bowman, Jr.
                                         17                                                      Attorney for Plaintiff,
                                                                                                 MARQUS POWE
                                         18
                                         19
                                              DATE: 11/14/18                               OGLETREE, DEAKINS, NASH, SMOAK &
                                         20                                                STEWART, P.C.

                                         21                                                BY: /S/                                        .
                                                                                               Anthony J. DeCristoforo
                                         22                                                    Paul M. Smith
                                                                                               Attorneys for Defendant DR PEPPER
                                         23                                                    SNAPPLE GROUP, INC.
                                         24
                                         25
                                         26
                                         27
                                         28

                                                         PLAINTIFF’S NOTICE OF SETTLEMENT AND REQUEST TO DISMISS
                                                                        CASE #: 2:18-cv-01683-WBS-CKD                                    2
                                          1
                                          2
                                          3
                                          4
                                                                               [PROPOSED] ORDER
                                          5
                                                     Pursuant to the Stipulation of the parties, by and through their attorneys’ to a
                                          6
                                          7   dismissal of the entire action, as to each and every defendant, with prejudice.

                                          8          IT IS ORDERED that this action be dismissed with prejudice, in its entirety,
                                          9   pursuant to Federal Rules of Civil Procedure 41(a)(1)
                                         10
LAW OFFICE OF BOWMAN & ASSOCIATES, APC




                                         11   Dated: November 15, 2018
                                         12
         Sacramento, CA 95827
           3230 RAMOS CIRCLE




                                         13
                                         14
                                         15
                                                         DATED:                                                         .
                                         16                                                   HONORABLE WILLIAM B. SHUBB
                                                                                              UNITED STATES DISTRICT COURT
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                                         PLAINTIFF’S NOTICE OF SETTLEMENT AND REQUEST TO DISMISS
                                                                        CASE #: 2:18-cv-01683-WBS-CKD                                   3
